                                          Case 5:16-cv-06370-EJD Document 423 Filed 10/21/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        OPTRONIC TECHNOLOGIES, INC,
                                   8                                                        Case No. 5:16-cv-06370-EJD
                                                       Plaintiff,
                                   9                                                        ORDER RE DOCKET ENTRY 420
                                                v.
                                  10
                                        NINGBO SUNNY ELECTRONIC CO.,
                                  11    LTD., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          The court has considered Orion’s “Supplemental Brief re Rule 408.” Dkt. No. 420. The

                                  14   court will not disturb its previous order. Dkt. No. 416. But, the court will clarify that—based on

                                  15   the parties’ representations at the October 16 hearing—the previous order applies only to section 4

                                  16   of the Supply Agreement.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 21, 2019

                                  19                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER RE DOCKET ENTRY 420
                                                                                        1
